DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  “the dual chamber prove device” should be “the dual chamber probe.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the patient.”  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether applicant intended “the patient” to be “the patient’s body.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciano et al. (US 2011/0004158).
Regarding claim 1, Luciano discloses a system (see Figs. 1-2) comprising: a dual channel probe 32, 24 comprising: a drain element 26, 30 in a first channel 24 to add or remove fluid from a portion of the patient’s body (see para. 22); and a volume changing element 14 in a second channel 32 to change a volume of the portion of the patient’s body to facilitate the addition or removal of the fluid (see Fig. 2); a volume control 34 coupled to the volume changing element to control the change of volume of the portion 22 of the patient’s body (see Fig. 2). 
Regarding claim 2, Luciano discloses the volume changing element and a portion of the volume control are coupled together with a substance 16, the substance comprising a fluid or gas (see Fig. 2, para. 25-26).
Regarding claim 3, Luciano discloses the volume control comprises a passive oscillator to control the change of the volume of the portion of the patient’s body at a set oscillation frequency  (see para. 4, 20, controlled periodic oscillation or modulation).

Regarding claim 5, Luciano discloses the parameter related to the biorhythm is a parameter related to an electrocardiogram of the patient (see para. 20). 
Regarding claim 6, Luciano discloses the drain element is connected to a flexible tube 24 to carry drained fluid to a fluid reservoir 30 (see Fig. 2).
Regarding claim 10, Luciano discloses a method comprising: inserting a dual chamber probe 32, 24 into a portion of a patient’s body (see Figs. 1, 2; para. 10, 18-19); using a chamber 17 of the dual chamber probe to change a volume of the portion 22 of the patient’s body (see Fig. 2); and controlling an amount of fluid within the portion of the patient’s body based on the volume of the portion of the patient’s body with another chamber 15 of the dual chamber probe in response to the change in volume (see Fig. 2, para. 19, 23, 26-27).
Regarding claim 11, Luciano discloses the chamber of the dual chamber probe that changes the volume of the portion of the patient’s body comprises a volume changing element 14 and the another chamber of the dual chamber probe comprises a drain element 26, 30, wherein the volume changing element is coupled to a volume control 34 to control the change of the volume of the portion of the patient’s body (see Fig. 2).
Regarding claim 12, Luciano discloses the volume control comprises a passive oscillator that changes the volume of the portion of the patient’s body at a set oscillation frequency  (see para. 4, 20, controlled periodic oscillation or modulation).


Regarding claim 14, Luciano discloses the active oscillator changes the volume of the patient’s body by: receiving a signal from a sensor 35 based on the sensed biorhythm (see para. 20); creating an oscillation in response to the signal (see para. 5, 19, 20); and changing the volume of the portion of the patient’s body based on the oscillation (see para. 19, 20).
Regarding claim 15, Luciano discloses the active oscillator is in fluid communication with the volume changing element and the oscillation causes the volume changing element to inflate or deflate to change the volume (see Fig. 2; para. 19, 20, active oscillator causes change in volume in compartment B, causing volume changing element 14 to inflate – expand into compartment A – or deflate – cave into compartment B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Luciano et al. (US 2009/0177279), hereinafter Luciano 2.
Regarding claim 7, teachings of Luciano are described above and Luciano further discloses the fluid comprises cerebral spinal fluid (CSF) (see Abstract, Figs. 1, 2; para. 18), the portion of the patient’s body comprises CSF space (see Figs. 1, 2; cerebrospinal fluid space 22), the dual chamber probe is a ventricular catheter (see para. 24).
Luciano does not specifically disclose the CSF space within the patient’s brain or the patient’s spinal cord, though Luciano discloses the csf space being within the head or spine of a patient (see para. 18).
Luciano 2 discloses the fluid comprises CSF, the portion of the patient’s body comprises CSF space within the patient’s brain or the patient’s spinal cord (see para. 61). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the CSF space be the CSF space within the patient’s brain or the patient’s spinal cord, as Luciano 2 discloses these specific spaces for CSF space and this would allow for draining of fluid from CSF space that is in the head or spine of a patient, shown as desirable by Luciano (see Fig. 2, para. 18).
Regarding claim 8, Luciano does not specifically disclose the volume changing element located at a tip of the ventricular catheter, though Luciano discloses the volume changing element configured to 
Luciano 2 discloses a volume changing element (see para. 56, bladder/balloon attached to catheter) that is oscillated (see para. 74) being at the tip of a ventricular catheter (see para. 74). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the volume changing element located at the tip of the ventricular catheter, Luciano 2 disclosing this position and this position allowing for closer and more immediate change in pressure from the volume changing element due to direct inflation/deflation in the area of CSF volume.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Wong et al. (US 5,000,731).
Regarding claim 7, teachings of Luciano are described above and Luciano further discloses the fluid comprises cerebral spinal fluid (CSF) (see Abstract, Figs. 1, 2; para. 18), the portion of the patient’s body comprises CSF space (see Figs. 1, 2; cerebrospinal fluid space 22), the dual chamber probe is a ventricular catheter (see para. 24).
Luciano does not specifically disclose the CSF space within the patient’s brain or the patient’s spinal cord, though Luciano discloses the csf space being within the head or spine of a patient (see para. 18).
Wong discloses the fluid comprises CSF, the portion of the patient’s body comprises CSF space within the patient’s brain (see Fig. 3, cl. 1). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the CSF space be the CSF space within the patient’s brain, as Wong discloses thes specific space for CSF space and this 
Regarding claim 9, teachings of Luciano and Wong are described above but, as disclosed above, do not specifically teach the ventricular catheter comprises a length of biocompatible tubing with a plurality of holes formed therethrough so that the drain element drains the CSF from the CSF space.
Wong discloses a ventricular catheter comprises a length of biocompatible tubing 12 with a plurality of holes  formed therethrough so as to allow draining of CSF from the CSF space (see Figs. 2, 3; cl. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ventricular catheter of Luciano and Wong comprise a length of biocompatible tubing with a plurality of holes formed therethrough so that the drain element drains the CSF from the CSF space, as disclosed by Wong, in order to drain CSF and treat the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781